                              Case 4:18-cv-02167-MWB-JFS Document 1 Filed 11/08/18 Page 1 of 5
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Robert D. Kline                                                                                             All Fundy Capital, LLC & Todd Bullard

    (b) County of Residence of First Listed Plaintiff             McClure, PA                                 County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Robert D. Kline                                                                                             Thomas, Thomas & Hafer LLP
2256 Fairview Road; McClure, PA 17841                                                                       305 North Front Street; Harrisburg, PA 17101
(412) 246-4771                                                                                              (717) 441-3952

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           47 USC 227 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Alleged violation of the Telephone Consumer Protection Act (TCPA)
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         10,000.00                                JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/08/2018                                                              /s/ John F. Yaninek
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
       Case 4:18-cv-02167-MWB-JFS Document 1 Filed 11/08/18 Page 2 of 5



                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. KLINE
                                                    Civil Action No.
               Plaintiff,
                                                    DEFENDANTS’ NOTICE OF REMOVAL
       v.                                           OF ACTION UNDER 28 U.S.C. § 1331
                                                    (FEDERAL QUESTION JURISDICTION)
All Fundy Capital, LLC & Todd Bullard
                                                    Complaint Filed: October 9, 2018
                                                    Removed:
               Defendant.                           Trial Date:   None Set



       TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

MIDDLE DISTRICT OF PENNSYLVANIA AND PLAINTIFF:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendants All Fundy Capital, LLC, and Todd Bullard (“Defendants”) remove the above-

captioned action from the Mifflin County Court Common Pleas, to the United States District

Court, Middle District of Pennsylvania. Defendants are entitled to removal pursuant to 28

U.S.C. § 1331, based on federal question jurisdiction. In support of this Notice of Removal,

Defendants state as follows:

       1.      On October 9, 2018, a complaint was filed in Mifflin County Court Common

Pleas in an action entitled Robert D. Kline, v. All Fundy Capital, LLC & Todd Bullard, Civil

Action No. CV-978-2018 (the “State Court Action”). Plaintiff asserts claims for (1) Violation of

the Telephone Consumer Protection Act (47 U.S.C. §227 et seq.), Trespass to Chattels, and

Invasion of Privacy. A copy the pleadings in the State Court Action, including summons and

complaint, are attached to this Notice as Exhibit A.




                                                1
       Case 4:18-cv-02167-MWB-JFS Document 1 Filed 11/08/18 Page 3 of 5



       2.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because the State

Court Action was filed and thereafter served on defendant All Fundy Capital, LLC on October 9,

2018. In addition, defendant Todd Bullard has not been served with the initial pleading in the

State Court Action. Therefore, this notice of removal is filed within the time permitted under 28

U.S.C. § 1446(b).

       3.      Both defendants consent to this Notice of Removal.

       4.      Venue in this Court is proper pursuant to 28 U.S.C. §1441(a), which allows a

defendant to remove “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction.” The United States District Court for the Middle

District of Pennsylvania is the federal judicial district and division embracing the Mifflin County

Court of Common Pleas, where the State Court Action was originally filed.

       5.      Pursuant to 28 U.S.C. §§ 1446(d), Defendants are filing this notice of removal

with this Court, serving a copy of this notice upon Plaintiff, and filing a copy in the Mifflin

County Court of Common Pleas. A copy of the written notice of the filing of this Notice of

Removal is attached as Exhibit B.

                                  Federal Question Jurisdiction

       6.      The Complaint names a claim for violation of the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq. (“TCPA”). The claim therefore presents a federal question within

the meaning of 28 U.S.C. § 1331, as it arises under the laws of the United States. See Mims v.

Arrow Financial Services, LLC, 132 S. Ct. 740, 753 (2012) (holding federal courts have original

jurisdiction to hear TCPA claims pursuant to 28 U.S.C. § 1331.)

       7.      Defendants reserve all of their defenses, including, without limitation, the right to

amend or supplement this Notice of Removal.




                                                  2
          Case 4:18-cv-02167-MWB-JFS Document 1 Filed 11/08/18 Page 4 of 5



          WHEREFORE, Defendants pray that the State Court Action be removed from state

court to this Court and that this Court assume jurisdiction over the action and determine it on the

merits.

          Dated this 8th day of November, 2018

                                      THOMAS, THOMAS & HAFER LLP

                                      By: s/ John F. Yaninek
                                          John F. Yaninek, Esquire
                                          305 North Front Street, Sixth Floor
                                          Harrisburg, PA 17101
                                          Telephone: (717) 441-3952
                                          Facsimile: (717) 237-7105
                                          Email: jyaninek@tthlaw.com

                                           Attorneys for Defendants All Fundy Capital, LLC, and
                                           Todd Bullard




                                                 3
       Case 4:18-cv-02167-MWB-JFS Document 1 Filed 11/08/18 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of November 2018, I have caused a true and correct

copy of the foregoing Notice of Removal to be served on the following through certified mail:

                      Robert D. Kline
                      2256 Fairview Road
                      McClure, PA 17841
                      Plaintiff pro se

                                     By: s/ John F. Yaninek
                                         John F. Yaninek, Esquire




                                               4
